Citation Nr: 0937050	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  06-07 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to payment of VA death pension benefits as a 
child of the Veteran.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is the son of the Veteran who served on active 
duty from July 1941 to January 1942.  The Veteran died in 
March 2004.  The Veteran's surviving spouse died in February 
2005.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In February 2009 the case was remanded to the 
RO for further development.    

In an earlier August 2004 decision, the RO determined that 
the appellant became permanently incapable of self-support 
prior to the age of 18 and thus constitutes a "child" of 
the Veteran for VA benefits purposes.  See 38 C.F.R. 
§ 3.57(a)(ii).  Due to the appellant's status, his brother, 
Robert, is pursuing the instant pension claim on his behalf.

In a June 2009 the appellant's brother indicated that it was 
inappropriate to refer to the appellant as a "child" or a 
"helpless child" as he is an adult and he is not helpless.  
The word "child" or the phrase, "helpless child" is used 
to describe a legal status given under VA regulations to 
adult offspring of a Veteran who have been found to be 
permanently incapable of self-support prior to age 18.  Id.   
The Board notes that in this legal opinion, the word 
"child" is only used to refer to this legal status.  The 
Board firmly recognizes that the appellant is not a child and 
that he is not helpless.       


FINDINGS OF FACT

1.  The Veteran served in World War II.

2.  The Veteran died in March 2004.  

3.  The income of the appellant exceeds the maximum annual 
pension rate for a surviving "child" and he is not shown to 
have a personal custodian.



CONCLUSION OF LAW

The criteria for an award of VA death pension benefits have 
not been met. 
38 U.S.C.A. §§ 1503, 1542, 5103A (West 2002); 38 C.F.R. §§ 
3.324, 3.271, 3.272 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)) are not 
applicable to this claim on appeal because the appeal turns 
on a matter of law and not on the underlying facts or 
development of the facts.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).  The United States Court of Appeals for 
Veterans Claims (Court) found in Manning that the VCAA can 
have no effect on appeals that are decided on an 
interpretation of the law as opposed to a determination based 
on fact.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001). The Board 
therefore finds that any deficiency in VA's VCAA notice or 
development action is harmless error.


II.  Factual Background

An October 1994 declaration of status of dependents filed by 
the Veteran shows that the appellant was born in May 1959.  
The Veteran noted that the appellant had been mentally 
handicapped all of his life.  

The Veteran's death certificate shows that he died in March 
2004.  

In April 2004 the appellant's brother filed a claim on his 
behalf for death pension.  The brother noted that he had 
taken responsibility for the appellant's well-being.  The 
appellant was noted to be receiving $450 per month in SSI 
income and was expected to receive an estimated $6500 per 
year in SSI/Social Security (SSA) income.  

An April 2004 private physician's letter indicated that the 
physician had known the appellant and his brother for many 
years.  The appellant was dependent on his father for full 
care.  He was mentally challenged and needed assistance with 
the daily activities of life. 

In a June 2004 private determination of mental retardation 
report, the appellant was found to meet the legal 
requirements as a person with mental retardation under the 
Persons with Mental Retardation Act and was eligible for 
mental retardation services.  

In a January 2005 decision the RO found that the appellant 
was not competent to handle his financial affairs for VA 
purposes.  

In the May 2005 decision the RO cited annual Social Security 
Income for the appellant of $4,668 and then proceeded to find 
that this income exceeded the maximum annual pension rate 
(MAPR) for a child of the Veteran (i.e., $1,688 as of 
December 2003 and $1,734 as of December 2004-see Manual M21-
1, Part I, Appendix B).  

In a September 2005 Notice of Disagreement the Veteran's 
brother indicated that the appellant's monthly living 
expenses exceeded the $599 monthly amount that he currently 
received from SSA and SSI payments. 

In a January 2006 statement of the case (SOC) the RO again 
found that the appellant's countable income was too high for 
him to receive death pension as a child of the Veteran.  The 
SOC noted that the appellant had countable income of $4,668 
from April 2004, $4,788 from December 2004 and $5,580 from 
March 2005.  The maximum yearly death pension rate for a 
child of the Veteran for those years was $1,688 from April 
2004 and $1,734 from December 2004.

On his February 2006 Form 9 the appellant's brother indicated 
that he felt that the appellant's case constituted a hardship 
case because the appellant's current income from Social 
Security and SSI was not adequate for his living expenses to 
include, food, personal needs, clothing, taxes, insurance 
etc.  The appellant's brother, along with his sister, shared 
the responsibilities for the appellant's well-being and it 
was becoming increasingly more difficult to take care of his 
financial needs due to the increasing cost of living 
expenses.  

Pursuant to the February 2009 remand, the RO sent the 
appellant's brother a letter in June 2009.  The letter 
requested that the brother furnish legal documentation 
showing who had legal custody of the appellant and who is 
legally responsible for his support.  The letter also asked 
the appellant's brother to inform the RO as to where the 
appellant was residing.  

In a June 2009 response the appellant's brother indicated 
that no one had petitioned the courts for legal guardianship 
over the appellant.  The brother managed appellant's monthly 
benefit from SSI and SSA but no one had legal custody.  The 
brother and his younger sister took care of the appellant's 
day to day needs and the appellant was living with the 
sister.  

III.  Law and Regulations

Generally, VA shall pay to each child (1) who is the child of 
a deceased Veteran of a period of war who met the service 
requirements prescribed in section 38 U.S.C.A. § 1521(j), or 
who at the time of death was receiving (or entitled to 
receive) compensation or retirement pay for a service- 
connected disability, and (2) who is not in the custody of a 
surviving spouse eligible for pension under 38 U.S.C.A. 
§ 1541, pension at the annual rate as specified under 38 
U.S.C.A. § 5312, reduced by the amount of such child's annual 
income.  38 U.S.C.A. § 1542; 38 C.F.R. § 3.24(a).

The term "child" includes an unmarried person who, before 
reaching the age of 18 years, became permanently incapable of 
self-support through his own efforts by reason of physical or 
mental defect.  38 U.S.C.A. § 101(4)(A) (West 2002); 
38 C.F.R. §§ 3.57, 3.356 (2008).

Payments of VA pension benefits are made at a specified 
maximum annual pension rate (MAPR), reduced on a dollar-for-
dollar basis by annualized countable income.  38 U.S.C.A. § 
1521.  In determining countable income, all payments of any 
kind or from any source will be included unless specifically 
excluded by law or regulation.  38 U.S.C.A. § 1503; 38 C.F.R. 
§§ 3.271, 3.262, 3.272.  Income from the Social Security 
Administration is not excluded under 38 C.F.R. § 3.272.

The rate of death pension to be paid to the surviving child 
of a Veteran with no personal custodian amounts to the 
difference between the (MAPR) for an individual surviving 
child and the child's countable annual income.  38 C.F.R. §§ 
3.21, 3.24(b) (2008).  For a surviving child who is in the 
custody of a personal custodian (i.e. a person legally 
responsible for the child's support), pension will be paid at 
a rate equal to the difference between the MAPR for a 
surviving spouse and one child and the sum of the annual 
income for such child and the personal custodian, or, the 
maximum annual pension rate for an individual surviving 
child, whichever is less.  38 C.F.R. § 3.24(c).  If the 
countable income of the child, or of the child and the 
personal custodian, exceeds the applicable MAPR, pension will 
not be paid.  38 C.F.R. §§ 3.23, 3.24.  

IV.  Analysis

The appellant qualifies as a "child of the Veteran" for VA 
pension purposes as he became permanently incapable of self-
support through his own efforts by reason of mental 
retardation prior to the age of 18.  38 U.S.C.A. § 
101(4)(A)); 38 C.F.R. §§ 3.57, 3.356.  Consequently, as the 
Veteran served for more than ninety days during a period of 
war, the appellant would be entitled VA death pension if the 
applicable countable income for pension purposes does not 
exceed the applicable MAPR.

According to the appellant's brother, although the appellant 
lives with his sister and both the sister and brother are 
responsible for taking care of the appellant's needs, neither 
has the express legal right to exercise parental control and 
responsibility for the Veteran's welfare.  Thus, as there is 
no contrary evidence of record, for pension purposes, the 
Board will consider the appellant as a "child" with no 
personal custodian.  Consequently, given that the appellant's 
yearly income ($4,668 from April 2004, $4,788 from December 
2004 and $5,580 from March 2005) exceeded the maximum annual 
pension rate for these time frames (i.e. $1,688 as of 
December 2003 and $1,734 as of December 2004, the appellant 
is not eligible for VA death pension benefits as a surviving 
child.  See Manual M21-1, Part I, Appendix B).   

The appellant's brother has indicated that the appellant's 
monthly income from SSI/SSA is not sufficient to cover his 
basic needs.  For VA pension purposes, the value of 
maintenance, which is furnished by a relative or charitable 
organization, may be excluded from countable income.  
38 C.F.R. § 3.272(b).  The appellant's own SSA/SSI payment 
may not be excluded from his countable income, however.  Id.  
Nor has any evidence been presented indicating that the 
appellant would be eligible for other income exclusions such 
as unreimbursed medical expenses.  38 C.F.R. § 3.272(g).  

The Board also notes that even if the appellant's sister or 
brother would qualify as his personal custodian, there is no 
evidence to suggest that the sum of the countable income of 
the appellant and either the brother or the sister would be 
less than the maximum annual pension rate for a surviving 
spouse and one child under 38 C.F.R. § 3.23(a)(5) (i.e. 
$8,921 as of December 1, 2004 and $9,287 as of December 1, 
2005).  38 C.F.R. § 3.24(c).  Consequently, there is no basis 
in the record for finding entitlement to death pension for 
the appellant even if one of his siblings is his personal 
custodian.  Id.   

The appellant's brother has argued that the appellant should 
be entitled to a "hardship award" because his monthly 
SSA/SSI payment is not sufficient to pay for his monthly 
expenses.  Although a hardship exclusion does exist for the 
income of a child who resides with a surviving spouse (See 38 
C.F.R. § 3.23(d)(6)), a similar exclusion does not exist for 
surviving children of a Veteran who do not reside with the 
surviving spouse.  See 38 C.F.R. § 3.24.  Accordingly, the 
Board does not have a basis for awarding death pension 
benefits on the basis of a hardship income exclusion.  Id.   

In summary, given that the appellant's countable income 
exceeds that applicable maximum annual pension rate and given 
that it is not shown that the appellant has a personal 
custodian (whose countable income combined with appellant's 
would not exceed the applicable maximum annual pension rate), 
there is no basis for awarding the appellant VA death pension 
benefits as a "child" of the Veteran.  The preponderance of 
the evidence is against this claim and it must be denied.  


ORDER

Entitlement to payment of VA death pension benefits as a 
child of the Veteran is denied.    



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


